           Case 1:19-cv-00236-EPG Document 27 Filed 06/04/20 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7                                  UNITED STATES DISTRICT COURT
 8                                 EASTERN DISTRICT OF CALIFORNIA
 9
                                                            Case No. 1:19-cv-00236-DAD-EPG
10 TERESA JUNKERSFELD, an individual on
     behalf of herself and others similarly situated,       ORDER STAYING PROCEEDINGS
11
12                    Plaintiff,                            (ECF No. 26)
13             v.

14 MEDICAL STAFFING SOLUTIONS, INC.;
15 and DOES 1 to 10, inclusive,
16                    Defendants.

17
              Pursuant to the stipulation of the parties (ECF No. 26) and finding that good cause exists,
18
     IT IS ORDERED:
19
           1. All proceedings in this case are stayed until after the Ninth Circuit issues a decision in Clarke
20
              v. AMN Services, LLC, Case No. 19-55784, which is set for hearing on July 8, 2020.
21
           2. Within thirty (30) days of the Ninth Circuit’s decision in Clarke v. AMN Services, LLC, Case
22
              No. 19-55784, the Parties shall submit a schedule to the Court proposing deadlines for:
23
              a. Defendant to produce its 30(b)(6) witness;
24
              b. The parties to complete non-expert discovery relating to class certification; and
25
     \\\
26
              c. Plaintiff to file a motion for class/collective certification.
27
28 IT IS SO ORDERED.
     Case 1:19-cv-00236-EPG Document 27 Filed 06/04/20 Page 2 of 2



 1
     Dated:   June 4, 2020                    /s/
 2                                       UNITED STATES MAGISTRATE JUDGE
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        -2-
                   [PROPOSED] ORDER TO STAY ALL PROCEEDINGS
